Citation Nr: 1713495	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-20 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1981 to January 1994, to include service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's service connection claim for sarcoidosis.  The Veteran disagreed and timely appealed.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran avers that his sarcoidosis was caused by his period of service in the Persian Gulf.  Specifically, the Veteran reports that while serving in the Persian Gulf, he was exposed to dust, debris, and burn pits, which caused him to have shortness of breath.  

The record reflects that the Veteran served in the Persian Gulf area from August 1990 through April 1991.  During that time, the Veteran reports that he was exposed to oil well fires, along with wind-blown smoke and fumes.  He worked in areas where chemical alarms would sound at times.  While he was afforded full protective gear, he was told he could unmask at time.  See Persian Gulf Registry Examination dated August 29, 1997.  Upon consideration of the places and circumstances of the Veteran's service, the Board concedes such environmental exposures.

Service treatment records demonstrate that the Veteran was diagnosed with tuberculosis in 1981; he was treated and had no residuals.  Upon discharge, the Veteran reported having shortness of breath and trouble breathing at night time.  No diagnosis was given.  See Service Treatment Records dated June 18, 1982; Report of Medical History dated January 25, 1994.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his sarcoidosis.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, the Board finds that the McClendon standards are met and remand is necessary to determine the relationship, if any, between the Veteran's sarcoidosis and either his in-service environmental exposures or his in-service tuberculosis.

Also, at the Board hearing, the Veteran testified that in 1994, he began receiving treatment from the VA medical centers in Alabama and Georgia.  Those records have not been associated with the claims file.  Upon remand, the RO should obtain any outstanding treatment records dating back to 1994.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining all private medical records pertinent to his claim, including the civilian specialist who first prescribed him steroid medication as well as Dr. "Lorena."  Additionally, advise him that he may submit internet articles discussing the potential causes/risk factors for sarcoidosis.

2.  Associate with the claims folder all records of VA treatment with the VA healthcare systems in Alabama and Georgia since 1994.  If records dating back to 1994 are not obtained, the AOJ must document for the record that hardcopy records were requested from the appropriate custodian of records.

3.  After records development is complete, schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of the Veteran's sarcoidosis.  The claims file should be made available for the examiner to review.  

Upon review of the claims file, the examiner is requested to address the following:

      a) identify the symptoms of sarcoidosis and the potential causes/risk factors for sarcoidosis; and

      b) opine as to whether it is at least as likely as not that the Veteran's sarcoidosis had its onset during service from July 1981 to January 1994 or is related to this period of service, to include his tuberculosis and/or environmental exposures which include oil well fires, wind-blown smoke and fumes. 

In providing this opinion, the examiner should specifically consider the Veteran's January 1994 Report of Medical History and his October 2016 testimony regarding in service symptoms in the context of the available documentary record.  A complete rationale must be provided.

Although the record reflects that the Veteran's sarcoidosis may be in remission, the examiner should still provide a nexus opinion, as the disability was manifest during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

